Scott, J. (dissenting):
I am unable to'agree that the will in question is so-obscure as to leave the court in “impervious-darkness ” as to the testator’s intention respecting his share of the real estate held by himself and his brother John.
It is perfectly clear that he meant to make some disposition of that interest. Otherwise he would not have mentioned it. It is .also -clear that his predominant idea in making a will was to designate. what portion of his property should go to his widow. As to what was not to go to her he was silent, leaving its distribution to be regulated by the law., He mentioned only three items.of property ; his interest in the business which he gave to his brother and partner and to his wife.; his house, in which he gave his wife a life interest, and his real estate owned in common with his brother. Unless he meant to dispose of this last property, there is no reason, why he should have mentioned it at all, and unless hemeanttogive it to his wife, the -reference to it was meaningless. I have no doubt at all that what he intended was to give his wife the liouse-for life, and the other real estate absolutely, and this intention would have been expressed beyond doubt if the .obviously illiterate scriverier had inserted the conjunction “and ” after the gift of a life interest in the house so that- the clause would have read : “ I leave to my wife the house and all furnishings, at Ho- 326 E. 43 St for the rest of her natural life and the Interest in the real estate held by. me and my brother John 0. Eidt to be held together for two years or. less.” • Such an interpolation, in order to effect what seems to have been the obvious intent of the testator, is.'fully authorized by precedent.- (Starr v. Starr, 132 N. Y. 154, and cases cited at p; 158.)
•The judgment should be affirmed.
Judgment reversed and judgment directed as stated in opinion, with costs to appellants payable out of the estate. Settle order on ■ notice. . .